Title: [From Thomas Jefferson to Francis Eppes, 11 May 1785]
From: Jefferson, Thomas
To: Eppes, Francis


[Paris, 11 May 1785. Entry in SJL reads: “F. Eppes. Receipt of his and Mrs. E’s of Oct. 13. and 14. My appointment will keep me somewhat longer. I must have Polly. As would not have her at sea but between 1st. of Apr. and Sep. this will allow time for decision-is there any woman in Virga. could be hired to come. I sometimes think to send one. Pray his advice and Mrs. E’s.-his wine shipped for Falmth.  Apr. 13. Mine good. Peace. Compliments to [those at] Hors du monde.” Opposite entry in SJL is the notation: “by Mr. Adams. May packet.” Not found.]
